Case: 21-60012     Document: 00516337668         Page: 1     Date Filed: 05/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-60012                           May 31, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Gabriel Kengni Noumbissi,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A213 327 760


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Gabriel Kengni Noumbissi, a native and citizen of Cameroon,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from a decision of the immigration judge (IJ)
   concluding that he was ineligible for asylum, withholding of removal, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60012      Document: 00516337668           Page: 2    Date Filed: 05/31/2022




                                     No. 21-60012


   relief under the Convention Against Torture (CAT). The IJ determined that
   Noumbissi was not credible; the BIA determined that the IJ had not erred in
   making an adverse credibility finding, and, on the basis of the adverse
   credibility determination, upheld the IJ’s denial of asylum, withholding of
   removal, and relief under the CAT. As discussed below, the petition for
   review is denied with respect to the claims for asylum and withholding of
   removal, and the CAT claim is remanded for further consideration.
          Noumbissi argues that, due to errors made by the IJ, the BIA should
   not have affirmed the IJ’s adverse credibility determination. He first attacks
   several of the discrete findings underlying the IJ’s credibility determination.
   He concedes that there were inconsistencies between his testimony and the
   affidavit provided by his sister, but he asserts that this concerns a tangential
   issue that should not be the basis for an adverse credibility finding.
          Despite Noumbissi’s argument to the contrary, “[t]he factfinder may
   rely on any inconsistency or omission to determine that the petitioner is not
   credible in light of the totality of the circumstances, regardless of whether the
   inconsistency or omission goes to the heart of the applicant’s claim.” Avelar-
   Oliva v. Barr, 954 F.3d 757, 767 (5th Cir. 2020). Further, “discrepancies
   among an alien’s [credible fear interview], other records, and testimony can
   be considered in deciding credibility.” Id. at 765. Although Noumbissi
   offered explanations for some of the inconsistencies, the BIA was not
   required to accept those explanations, even if they were plausible. See Santos-
   Alvarado v. Barr, 967 F.3d 428, 438-39 (5th Cir. 2020).
          Here, the adverse credibility determination was supported by
   “specific and cogent reasons derived from the record.” Singh v. Sessions, 880
   F.3d 220, 225 (5th Cir. 2018) (internal quotation marks and citation omitted).
   Noumbissi has failed to demonstrate that it is clear from the totality of the
   circumstances that no reasonable factfinder could make an adverse credibility




                                          2
Case: 21-60012      Document: 00516337668          Page: 3   Date Filed: 05/31/2022




                                    No. 21-60012


   ruling in his case. See Wang v. Holder, 569 F.3d 531, 538-40 (5th Cir. 2009).
   Thus, the adverse credibility determination is supported by substantial
   evidence. See id. at 536-40.
          Without credible evidence, the BIA had no basis to grant asylum or
   withholding of removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
   Accordingly, we will not disturb the agency’s denial of these claims. The
   petition for review is therefore denied with respect to the claims for asylum
   and withholding of removal.
          As to his CAT claim, Noumbissi argues that the BIA erred by relying
   solely on the adverse credibility determination and failing to consider the
   documentary evidence. The Attorney General asserts that the denial of the
   CAT claim based on the adverse credibility determination was not erroneous.
          We recently held that the BIA erred by treating an adverse credibility
   determination as dispositive of a CAT claim where the alien identified “non-
   testimonial evidence that could independently establish his entitlement to
   CAT relief.” Arulnanthy v. Garland, 17 F.4th 586, 597-98 (5th Cir. 2021)
   (quotation at 598). Here, as he did in his appeal to the BIA, Noumbissi points
   to documentary evidence concerning the use of torture in Cameroon. There
   is no indication in the record that the BIA took such evidence into account in
   deciding Noumbissi’s CAT claim, and the failure to do so was error. See id.
   In view of the foregoing, we remand the petition as to the CAT claim so that
   the agency may consider the relevant evidence in the first instance. See id. at
   599.
          PETITION FOR REVIEW DENIED IN PART AND
   REMANDED IN PART.




                                         3